Title: To George Washington from Samuel Huntington, 24 May 1781
From: Huntington, Samuel
To: Washington, George


                        
                            Sir,
                            Philadelphia May 24, 1781
                        
                        For your Excellency’s Information, I have herewith enclosed several Resolves of the 22d Instant on the Report
                            of the Committee to devise further Ways and Means to carry on the present Campaign &c. I have the Honor to be with
                            the highest Respect Your Excellency’s Most obedient & most humble Servant
                        
                            Sam. Huntington President

                        
                    